Citation Nr: 1737134	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for mild lumbosacral strain with an old healed fracture of the distal sacrum, claimed as a tailbone and back injury.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to September 1985, with additional periods of  service with the Army Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Board remanded the issues on appeal in order to obtain new VA examinations and updated medical and treatment records.

In September 2016, the Board denied entitlement to evaluations in excess of 10 percent for each of the issues on appeal.  In March 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) to vacation the Board's denial of the issues on appeal.  The JMPR cites inadequate VA examinations, and a failure to provide adequate reasons and bases for the denials as grounds to vacate the decision.  The case has returned to the Board following the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further adjudicate the issues on appeal.  The JMPR notes that the Veteran attested to experiencing flare ups and additional functional loss in his back, neck, and right hip due to his disabilities.  However, the VA examinations did not consider this information in their evaluation, and indicated contrary information in the overall assessment.  As such, the examinations are inadequate, and remand is necessary in order to obtain more thorough evaluations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Additionally, since the 2014 remand, the Court has determined that relevant musculoskeletal examination must address active or passive range of motion, in weight-bearing or in nonweight-bearing.  See Correia v. McDonald, 28 Vet.App, 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint). The examinations of record do not address these criteria clearly, thus, additional examinations are needed on this basis as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's right hip, cervical spine, and lumbar spine disabilities.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development has been completed, schedule the Veteran for a new VA examination to determine the severity of his right hip, cervical spine, and lumbar spine disabilities.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

The examiner must also address any reported flare ups, and lay statements regarding additional functional loss due to those flare ups.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to increased evaluations for right hip, cervical spine, and lumbar spine disabilities.  If any of the issues remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




